Exhibit 10.7


AMENDMENT NO. 8 TO CREDIT AGREEMENT


THIS AMENDMENT NO. 8 TO CREDIT AGREEMENT (this "Amendment") is entered into as
of November 3, 2016, by and among the financial institutions party hereto
(together with their respective successors and assigns, the "Lenders"), Wells
Fargo Bank, N.A., as a Lender and administrative agent for the Lenders (in such
capacity, "Agent"), CIBER, Inc., a Delaware corporation ("Borrower
Representative"), on behalf of itself and each other Borrower (as defined in the
Credit Agreement, defined below) other than CIBER AG, an Aktiengesellschaft
organized under the laws of Germany ("CIBER AG") and CIBER AG.
WHEREAS, Borrower Representative, CIBER AG, CIBER UK Ltd., a limited company
incorporated in England and Wales with company number 02623681 ("UK Borrower"),
CIBER International B.V., a besloten vennootschap met beperkte aansprakelijkheid
organized under the laws of the Netherlands ("CIBER International") and CIBER
Nederland B.V., a besloten vennootschap met beperkte aansprakelijkheid organized
under the laws of the Netherlands ("CIBER Nederland"; together with CIBER
International, "Dutch Borrowers"), CIBER Holding GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany ("CIBER Holdings
Germany"), topcontracts GmbH, a Gesellschaft mit beschränkter Haftung organized
under the laws of Germany ("topcontracts Germany"), CIBER AG and CIBER Managed
Services GmbH, a Gesellschaft mit beschränkter Haftung organized under the laws
of Germany ("CIBER Managed Services" and collectively with CIBER Holdings
Germany, topcontracts Germany and CIBER AG, each a "German Borrower" and
collectively, the "German Borrowers"; UK Borrower, Dutch Borrowers and German
Borrowers are referred to hereinafter each individually as a "European Borrower"
and collectively as the "European Borrowers"; Borrower Representative and
European Borrowers are referred to hereinafter each individually as a "Borrower"
and collectively as "Borrowers"), Agent and Lenders are parties to that certain
Credit Agreement dated as of May 7, 2012 (as amended, restated, supplemented or
otherwise modified from time to time, the "Credit Agreement"; unless otherwise
defined, capitalized terms used herein shall have the same meanings ascribed to
such terms in the Credit Agreement); and
WHEREAS, Borrowers have requested that Agent and Lenders amend the Credit
Agreement as more fully described herein, and Agent and Lenders have agreed to
the foregoing, on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.Amendments to Credit Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 below, in reliance upon the representations and
warranties of Borrowers set forth in Section 5 below, Credit Agreement is hereby
amended as follows:
(a)    The following defined terms listed on Schedule 1.1 of the Credit
Agreement are amended and restated in their entirety as follows:
"Availability Block" means an availability block equal to (a)(i) at all times on
or prior to November 9, 2016, $2,150,556 and (ii) $4,650,556 at all times
thereafter, plus (b) an amount equal to 25% of the net sale proceeds from the
sales of the Equity





--------------------------------------------------------------------------------





Interests or the assets of each CIBER Danamark A/S, CIBER Oy and/or CIBER Pty
Ltd. as permitted by clause (t) of the definition of Permitted Dispositions,
plus (c) at all times after FGI has provided financing to CIBER Spain pursuant
to a FGI Accounts Purchase Agreement, the lesser of (i) 35% of the total
potential availability of financing provided by FGI to CIBER Spain under the FGI
Financing Documents and (ii) $1,099,444.
"Tier One Maximum Unbilled Amount" means (a) at all times on or prior to
December 1, 2016, $12,000,000 and (b) $11,000,000 at all times thereafter.
"Tier Two Maximum Billed Amount" means (a) at all times on or prior to December
1, 2016, $4,300,000 and (b) $2,800,000 at all times thereafter.
2.    Continuing Effect. Except as expressly set forth in Section 1 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect.
3.    Reaffirmation and Confirmation. Each of Borrower Representative, on behalf
of itself and each other Borrower (other than CIBER AG) and CIBER AG hereby
ratifies, affirms, acknowledges and agrees that the Credit Agreement and the
other Loan Documents (including without limitation Section 1 of that certain
Waiver and Amendment No. 7 to Credit Agreement, dated October 27, 2016 among
Borrower Representative, on behalf of itself and each other Borrower (other than
CIBER AG), CIBER AG, CIBER International Holdings, C.V., each Dutch Borrower,
Lenders and Agent), represent the valid, enforceable and collectible obligations
of Borrowers, and further acknowledges that there are no existing claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Credit Agreement or any other Loan Document. Each of Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER
AG) and CIBER AG hereby agrees that this Amendment in no way acts as a release
or relinquishment of the Liens and rights securing payments of the Obligations.
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by each Borrower in all respects.
4.    Conditions to Effectiveness. This Amendment shall become effective upon
the satisfaction of each of the following conditions precedent, each in form and
substance acceptable to Agent:
(a)    Agent shall have received a fully executed copy of this Amendment,
including the Consent and Reaffirmation attached hereto, together with such
other documents, agreements and instruments as Agent may require or reasonably
request;
(b)    Agent shall have received the payment of the fee set forth in Section
6(a) hereto due on the date hereof; and
(c)    No Default or Event of Default shall have occurred and be continuing on
the date hereof or as of the date of the effectiveness of this Amendment.


-2-

--------------------------------------------------------------------------------





5.    Representations and Warranties. In order to induce Agent and Lenders to
enter into this Amendment, Borrower Representative, on behalf of itself and each
other Borrower (other than CIBER AG) and CIBER AG hereby jointly and severally
represent and warrant to Agent and Lenders that, after giving effect to this
Amendment:
(a)    All representations and warranties contained in the Credit Agreement and
the other Loan Documents are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of this Amendment, in each case as if then made,
other than representations and warranties that expressly relate solely to an
earlier date;
(b)    No Default or Event of Default has occurred and is continuing; and
(c)    This Amendment, the Credit Agreement and each Loan Document constitute
legal, valid and binding obligations of each Loan Party and are enforceable
against each Loan Party in accordance with their respective terms, except as
such enforcement may be limited by equitable principals or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.
6.    Fees; Miscellaneous.
(a)    Amendment Fee. Borrowers shall pay to Agent an amendment fee equal to
$75,000 which shall be fully earned and payable on the date hereof.
(b)    Expenses. Subject to Section 2.5 of the Credit Agreement, Borrower
Representative, on behalf of itself and each other Borrower (other than CIBER
AG) and CIBER AG jointly and severally agree to pay on demand all Lender Group
Expenses of Agent (including, without limitation, the fees and expenses of
outside counsel for Agent) in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement.
(c)    Governing Law. This Amendment shall be a contract made under and governed
by the internal laws of the State of New York. The choice of law and venue and
jury trial waiver provisions set forth in Section 12 of the Credit Agreement are
incorporated herein by reference and shall apply in all respects to this
Amendment.
(d)    Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic transmission (including a ".pdf" file) shall be
equally effective as delivery of an original executed counterpart of this
Amendment.
7.    Release.


-3-

--------------------------------------------------------------------------------





(a)    In consideration of the agreements of Agent and Lenders contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each of Borrower Representative, on behalf of
itself and each other Borrower (other than CIBER AG), each Guarantor (by
Borrower Representative's execution and delivery of the attached Consent and
Reaffirmation), and CIBER AG, on behalf of itself and its successors, assigns,
and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
"Releasees" and individually as a "Releasee"), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set‑off, demands and
liabilities whatsoever (individually, a "Claim" and collectively, "Claims") of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which any such Borrower or Guarantor or any of their respective
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever in relation to,
or in any way in connection with any of the Credit Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto, in each
case, solely that arises at any time on or prior to the day and date of this
Amendment.
(b)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG) and each Guarantor (by Borrower Representative's
execution and delivery of the attached Consent and Reaffirmation), and CIBER AG
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(c)    Each of Borrower Representative, on behalf of itself and each other
Borrower (other than CIBER AG) and each Guarantor (by Borrower Representative's
execution and delivery of the attached Consent and Reaffirmation) and CIBER AG
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.
[Signature Pages Follow]




-4-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 
CIBER, INC., a Delaware corporation, on behalf of itself and each other Borrower
(other than CIBER AG) 
   
By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
CFO



 
CIBER AG 

By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
Director





Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, N.A., a national banking association, as Agent, as Lead
Arranger, as Sole Book Runner, as UK Security Trustee, as a US Lender, as a
UK-Dutch Lender and as a German Lender 

By:
/s/ Karen Kenney
Name:
Karen Kenney
 
Its Authorized Signatory





Signature Page to Amendment No. 8 to Credit Agreement

--------------------------------------------------------------------------------








CONSENT AND REAFFIRMATION
CIBER, Inc., a Delaware corporation ("Borrower Representative"), on behalf of
each other Guarantor (as defined in the Credit Agreement) hereby:
(i) acknowledges receipt of a copy of the foregoing Amendment No. 8 to Credit
Agreement (the " Amendment ") (terms defined therein and used, but not otherwise
defined, herein shall have the meanings assigned to them therein); (ii) consents
to each Borrower's execution and delivery thereof; (iii) agrees, on behalf of
each Guarantor, to be bound thereby, including Section 7 of the foregoing
Amendment; and (iv) affirms that nothing contained therein shall modify in any
respect whatsoever any Loan Documents to which the undersigned is a party and
reaffirms that each such Loan Document is and shall continue to remain in full
force and effect. Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, Borrower Representative,
on behalf of each Guarantor, acknowledges and agrees that each Guarantor
understands that Agent and Lenders have no obligation to inform any Guarantor of
such matters in the future or to seek any Guarantor's acknowledgment or
agreement to future consents, amendments or waivers, and nothing herein shall
create such a duty.
[Signature Pages Follows]


Exhibit A

--------------------------------------------------------------------------------







 
CIBER, INC., a Delaware corporation, on behalf of each Guarantor 
  
By:
/s/ Christian Mezger
Name:
Christian Mezger
Title:
CFO





Signature Page to Consent and Reaffirmation to Amendment No. 8 to Credit
Agreement